DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 recites:
The method according to claim 29, wherein, 
the tire having a given nominal inflation pressure value when cold p0, the pressure variation threshold Δp lies between 3 and 7% of the nominal inflation pressure value when cold.  
Paragraph 0030 and paragraph 0032 of the published specification of the present application (Muhlhoff et al. (US2020/0070596 A1)), might imply that the “pressure variation threshold” is the pressure difference from an initial cold pressure reading at which the system believes a pressure leak occurs, but that is not clear. The paragraphs may also mean that the pressure varies from cold to hot by 3 to 7% and that that variation does not indicate a leak. For examination purposes, the former interpretation is how the claim will be interpreted. 
Claim 33 recites:
The method according to claim 18, wherein 
the tire comprises, on its inner wall, a layer of self-sealant product.  
This claim comes from paragraph 0037 of the specification. However, the specification does not provide any details about how a self-sealing tire is made to work in conjunction with a tire pressure monitoring system (TPMS). Since it is well-known in the art that combining self-sealing tires and a TPMS system is very difficult, and since the present application only has a one sentence statement about this with no details about how these technologies are combined, the claim lacks written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, the phrase “of the order of 80 km/h” is a relative term which renders the claim indefinite.  The phrase "of the order of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the term “of the order of 80 km/h” will be interpreted as 50 km/h to 80 km/h because the specification appears to support that range in paragraphs 0062 and 0073.
Regarding claim 30, the claim recites:
The method according to claim 29, wherein, 
the tire having a given nominal inflation pressure value when cold p0, the pressure variation threshold Δp lies between 3 and 7% of the nominal inflation pressure value when cold.  
The phrase “the pressure variation threshold” lacks antecedent basis. For examination purposes, the phrase will be interpreted to mean: a pressure variation threshold. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz et al. (US2003/0033072 A1) in view of Shao (CN-106143011-A).

Regarding claim 18, Nantz teaches:
A method for processing inflation defects of a tire of a vehicle, the tire being equipped with sensors for measuring a pressure and a temperature of an internal cavity of the tire, comprising the steps of (see Figs. 2 and 3 for a method, see paragraph 0016 for a tire pressure sensor and temperature sensor 32): 
periodically measuring the pressure and temperature of the internal cavity of the tire (see paragraph 0016 for tire pressure and temperature being “monitored”. The idea is that this is continuous or periodic.); 
as soon as an inflation defect of a tire is detected, signaling an alert to a driver of the vehicle (see paragraph 0020); and 
transmitting a maximum speed setpoint to the driver (see paragraph 0020), 
wherein the maximum speed setpoint, when the measured inflation pressure of the tire is less than the first pressure threshold value p1 and greater than or equal to a second pressure threshold value p2, decreases as a function of the measured inflation pressure of the tire (see paragraph 0026. The speed is reduced as “a function of the pressure” of the tires. This is preferably done “gradually”.).  
Yet Nantz does not appear to explicitly further teach:
wherein the maximum speed setpoint, when the measured inflation pressure of the tire is greater than or equal to a first inflation pressure threshold value p1, is a first maximum speed setpoint value VI. 
However, Shao teaches:
wherein the maximum speed setpoint, when the measured inflation pressure of the tire is greater than or equal to a first inflation pressure threshold value p1, is a first maximum speed setpoint value V1 (in the present application (Muhlhoff et al. (US2020/0070596 A1)), V1 can be seen in Fig. 1. With that in mind, see Shao, Abstract and Claim 1 for a system that measures tire pressure, and when the tire pressure “exceeds” a predetermined value, the system “limits the speed of the automobile to the limiter threshold value”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, to add the additional features wherein the maximum speed setpoint, when the measured inflation pressure of the tire is greater than or equal to a first inflation pressure threshold value p1, is a first maximum speed setpoint value VI, as taught by Shao. The motivation for doing so would be to maintain “stability and smoothness, safety, comfort and economy of fuel,” as recognized by Shao (see the bottom of page 1 of the attached English translation). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Several pieces of prior art, including Nantz, teaches that as vehicle speed goes up, tire pressure must also go up in an approximately linear manner. At some point however it may be beneficial to limit the speed of the vehicle for safety, efficiency, or longevity reasons. Therefore, the present application adds to the typical teaching that the speed will be limited at some point even if the pressure is increased a bit over a threshold pressure. Shao adds this same teaching. 
The examiner sees that the applicant is seeking to claim at least Fig. 1 of the present application as defined in words over a number of claims. It might be possible to obtain a patent with an independent claim that fully defines this figure. The examiner invites an interview to discuss this further. This statement is pending further search and consideration. However, it seems to the examiner that claim 29 would no longer fit as a dependent claim. That claim appears largely conceptually separate from what is taught in Fig. 1.

Regarding claim 20, Nantz and Shao teach the method according to claim 18.
Nantz further teaches:
A method wherein, 
when the measured inflation pressure of the tire lies between the first pressure threshold p1 and the second pressure threshold p2, the maximum speed setpoint transmitted decreases progressively between the first maximum speed setpoint value VI and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire (see paragraph 0026. The speed is reduced as “a function of the pressure” of the tires. This is preferably done “gradually”.).

Regarding claim 28, Nantz and Shao teach the method according to claim 18.
Nantz further teaches:
A method wherein, 
the inflation defect of the tire is a detection of a loss of pressure (see paragraph 0003 for the invention being directed at solving the problem of what happens when tires “lose air pressure” and “inflation pressure drops”.).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Muhlhoff (U.S. Pat. No. 6,039,099). 

Regarding claim 19, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein
the first maximum speed setpoint value V1 lies between 90 [55 mph] and 130 km/h [80 mph].  
However, Muhlhoff teaches:
A method wherein
the first maximum speed setpoint value V1 lies between 90 [55 mph] and 130 km/h [80 mph] (see col. 4, lines 14-24 that tire damage can occur “above 85 km/h”. Since above 85 km/h includes the range of 90 km/h to 130 km/h, Muhlhoff teaches this limitation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features the first maximum speed setpoint value V1 lies between 90 and 130 km/h, as taught by Muhlhoff. The motivation for doing so would be to not exceed the speed limit. Furthermore, it is well known in the tire art that tire durability can be reduced by driving at too high of a speed.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Alina Moore, “Tire  Guide,” TopsSpeed.com (https://www.topspeed.com/cars/tire-guide-ar10406.html), published June 14, 2006.




Regarding claim 21, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
when the measured inflation pressure of the tire lies between the first pressure threshold p1 and the second pressure threshold p2, the maximum speed setpoint transmitted decreases by speed levels between the first maximum speed setpoint value V1 and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire. 
Yet Moore teaches:	
A method wherein, 
when the measured inflation pressure of the tire lies between the first pressure threshold p1 and the second pressure threshold p2, the maximum speed setpoint transmitted decreases by speed levels between the first maximum speed setpoint value VI and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire (this claim, in one broad reasonable interpretation, is referring to Fig. 2 and paragraph 0069 of the present application. With that in mind, see Moore, page 11 of the PDF attached to this Detailed Action for a chart of “required tire pressure increase” (over 35 psi) for various vehicle speeds. The chart states that as a vehicle’s speed is increased, the tire pressure has to increase. The chart provides incremented speeds.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein when the measured inflation pressure of the tire lies between the first pressure threshold p1 and the second pressure threshold p2, the maximum speed setpoint transmitted decreases by speed levels between the first maximum speed setpoint value VI and a second maximum speed setpoint value V2 as a function of the measured inflation pressure of the tire, as taught by Moore. The motivation for doing so would be to maintain the correct pressure for a given speed, as recognized by Moore (see the comment on the bottom center of the chart on page 12 of Moore). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 23, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
the first pressure threshold value p1 is equal to a nominal inflation pressure of the tire when cold.  
Yet Moore teaches:	
A method wherein, 
the first pressure threshold value p1 is equal to a nominal inflation pressure of the tire when cold (see page 11 for “the tire pressure listed is a ‘cold’ pressure” which should be checked “in the morning before the car has been driven”. Moore is reciting a well-known idea in the tire art that initial tire pressures are stated in terms of cold pressure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the first pressure threshold value p1 is equal to a nominal inflation pressure of the tire when cold, as taught by Moore. The motivation for doing so would be to use pressure ratings that conform to established industry standards of measurement and recommendations in order to facilitate ease-of-use of various off-the-shelf tires.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 23, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
the first pressure threshold value p1 lies between 1.5 and 2.5 bar [which is about 22 psi to 36 psi].  
Yet Moore teaches:	
A method wherein, 
the first pressure threshold value p1 lies between 1.5 and 2.5 bar [which is about 22 psi to 36 psi] (see the chart on page 1. When the “required tire pressure increase” is “0” the “vehicle top speed” is 118 mph and the recommended tire pressure (second column from the right) is 35.0 psi.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the first pressure threshold value p1 lies between 1.5 and 2.5 bar, as taught by Moore. The motivation for doing so would be to use pressure and speed ratings that conform to established industry standards of measurement and recommendations in order to facilitate ease-of-use of various off-the-shelf tires.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Dagh et al. (US2007/0255475 A1).

Regarding claim 22, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
when the measured inflation pressure of the tire is less than the second inflation pressure threshold value p2, the maximum speed setpoint transmitted is zero. 
However, Dagh teaches:
A method wherein, 
when the measured inflation pressure of the tire is less than the second inflation pressure threshold value p2, the maximum speed setpoint transmitted is zero (see Dagh paragraph 0008 and 0013. When a vehicle tire bursts (i.e. pressure goes to zero, the vehicle will be automatically brought to a stop (i.e. the vehicle speed limit will be set to zero)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein when the measured inflation pressure of the tire is less than the second inflation pressure threshold value p2, the maximum speed setpoint transmitted is zero, as taught by Dagh. The motivation for doing so would be to stop the vehicle upon tire blowout without swerving, jack-knifing, or going off the road, as recognized by Dagh (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Riva et al. (US2003/0159767 A1).

Regarding claim 25, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
the second pressure threshold value p2 lies between an unseating pressure of the tire from a rim of the tire while rolling and the unseating pressure plus 0.3 bar. However, Riva teaches:
A method wherein, 
the second pressure threshold value p2 lies between an unseating pressure of the tire from a rim of the tire while rolling and the unseating pressure plus 0.3 bar [0.3 bar = 4.35 psi] (according to the specification of present application, paragraph 0064 teaches that an unseating pressure can be 0.6 bar. Therefore, this claim can reasonably be interpreted as p2 being equal to 0.6 bar to 0.9 bar. With that in mind, see Riva, paragraph 0010, which teaches that a tire unseats at 0.8 bar.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the second pressure threshold value p2 lies between an unseating pressure of the tire from a rim of the tire while rolling and the unseating pressure plus 0.3 bar, as taught by Riva. The motivation for doing so would be to prevent the tire from unseating so as to keep the vehicle mobile, as recognized by Riva (see paragraph 0010). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 26, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
the second pressure threshold value p2 lies between 0.5 bar and 1 bar.  
However, Riva teaches:
A method wherein, 
the second pressure threshold value p2 lies between 0.5 bar and 1 bar (see paragraph 0010, which teaches that a tire unseats at 0.8 bar.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the second pressure threshold value p2 lies between 0.5 bar and 1 bar, as taught by Riva. The motivation for doing so would be to prevent the tire from unseating so as to keep the vehicle mobile, as recognized by Riva (see paragraph 0010). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Vorreiter (EP 2 130 690 A2).

Regarding claim 27, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein, 
the tire comprises structural elements allowing the tire to roll at zero inflation pressure, and, 
when the measured inflation pressure is less than the second threshold p2, the maximum speed setpoint transmitted is the speed recommended by a manufacturer of the tire and is of the order of 80 km/h.  
However, Vorreiter teaches:
A method wherein, 
the tire comprises structural elements allowing the tire to roll at zero inflation pressure (see Fig. 1, item 42 and the last paragraph and first line of pages 3 and 4 of the attached English translation, respectively.) and, 
when the measured inflation pressure is less than the second threshold p2, the maximum speed setpoint transmitted is the speed recommended by a manufacturer of the tire and is of the order of 80 km/h [50 mph] (see the 35 USC 112(b) rejection for this claim for how it will be interpreted. With that in mind, see page 2 for a “runflat tire” that can run at a “reduced maximum speed of…about 80 km/h”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the tire comprises structural elements allowing the tire to roll at zero inflation pressure, and, when the measured inflation pressure is less than the second threshold p2, the maximum speed setpoint transmitted is the speed recommended by a manufacturer of the tire and is of the order of 80 km/h, as taught by Vorreiter. The motivation for doing so would be to take advantage of the benefits of runflat tires, as recognized by Vorreiter (see the first two paragraphs of page2). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Brown (US20040017289 A1).

Regarding claim 29, Nantz and Shao teach the method according to claim 28.
Nantz further teaches:
a pressure pg and a temperature Θ of the gas of the internal cavity of the tire are recorded periodically (see Fig. 3, steps 60 and 68); and 
Yet Nantz and Shao do not explicitly further teach:
A method wherein, in order to detect an inflation defect of the tire: 
the measured pressure pg is transformed into absolute pressure Pg, 
the temperature Θ is transformed into absolute temperature T, 
a Pg/T ratio is calculated, and 
a series of values [based on the ratio?] is obtained; and  47916074-vi6
a leak is detected when a variation over time of the series of values satisfies a predetermined relationship.  
However, Brown teaches:
A method wherein, in order to detect an inflation defect of the tire: 
the measured pressure pg is transformed into absolute pressure Pg (see paragraphs 0041-0045),
the temperature Θ is transformed into absolute temperature T (see paragraph 0041-0045), 
a Pg/T ratio is calculated (see paragraph 0046, first sentence), and 
a series of values [based on the ratio?] is obtained (the way this clause is written, any “series of values” could be used to reject the claim. However, the rejection written is for a series of values based on the ratio. With that in mind, see Brown paragraph 0046 for determining a “slope” using “the ratio”.); and  47916074-vi6
a leak is detected when a variation over time of the series of values satisfies a predetermined relationship (see paragraphs 0062-0064. These paragraphs discuss detecting a leak using a “leak rate” based on the Ideal Gas Law conversions “discussed previously” in the disclosure.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao, to add the additional features wherein the measured pressure pg is transformed into absolute pressure Pg, the temperature Θ is transformed into absolute temperature T, a Pg/T ratio is calculated, and a series of values is obtained; and 47916074-vi6a leak is detected when a variation over time of the series of values satisfies a predetermined relationship, as taught by Brown. The motivation for doing so would be to correct for altitude and measured temperature and provide correct low pressure warnings, as recognized by Brown (see paragraphs 0046 and 0057). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 31, Nantz, Shao, and Brown teach the method according to claim 29.
Yet Nantz and Shao do not explicitly further teach:
A method wherein
from the Pg/T values, a linear regression is performed, the slope of the linear regression straight line is calculated, the time needed for the inflation pressure pg to drop below a critical pressure threshold is estimated, and the estimated time is transmitted to the driver of the vehicle.
However, Brown teaches:
A method wherein
from the Pg/T values, a linear regression is performed, the slope of the linear regression straight line is calculated, the time needed for the inflation pressure pg to drop below a critical pressure threshold is estimated, and the estimated time is transmitted to the driver of the vehicle (see Brown, paragraph 0010-0012 for developing a leak rate model. See paragraph 0012 in particular for this model being based on linear regression. See paragraphs 0012 and 0064 for predicting when the tires will drop below a specified value and using that prediction time to provide an advanced warning to the driver to enable preventative action.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, Shao, and Brown to add the additional features wherein from the Pg/T values, a linear regression is performed, the slope of the linear regression straight line is calculated, the time needed for the inflation pressure pg to drop below a critical pressure threshold is estimated, and the estimated time is transmitted to the driver of the vehicle, as taught by Brown. The motivation for doing so would be to have time to seek preventative maintenance, as recognized by Brown (see paragraph 0064). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 32, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein
the inflation defect of the tire is the detection of an abnormal rise in temperature.  
However, Brown teaches:
A method wherein
the inflation defect of the tire is the detection of an abnormal rise in temperature (see Brown, paragraph 0059.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao to add the additional features wherein the inflation defect of the tire is the detection of an abnormal rise in temperature, as taught by Brown. The motivation for doing so would be to prevent extreme tire conditions, as recognized by Brown (see paragraph 0059). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Brown in further view of Lin et al. (US2002/0024432 A1). 
Regarding claim 30, Nantz, Shao, and Brown teach the method according to claim 29.
But Nantz, Shao, and Brown do not explicitly further teach:
A method wherein 
the tire having a given nominal inflation pressure value when cold p0, the pressure variation threshold Δp lies between 3 and 7% of the nominal inflation pressure value when cold.  
However Lin teaches:
A method wherein 
the tire having a given nominal inflation pressure value when cold p0, the pressure variation threshold Δp lies between 3 and 7% of the nominal inflation pressure value when cold (see paragraphs 0038 and 0039 for an ideal tire pressure being between 24 and 44 psi. See paragraph 0049 for a pressure drop of 1.4 psi setting off a warning. Since 1.4 psi is 5.6 percent of 25 psi, Lin teaches this limitation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz, Shao, and Brown to add the additional features wherein the tire having a given nominal inflation pressure value when cold p0, the pressure variation threshold Δp lies between 3 and 7% of the nominal inflation pressure value when cold, as taught by Lin. The motivation for doing so would be to detect an abnormal state of a tire, as recognized by Lin (see 0008-0011). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of James Lemmex, “Comment 1,” In News from Notch Consulting, Inc. (https://notchconsulting.blog/2008/02/10/conti-rolls-out-contiseal-self-sealing-tires-as-an-alternative-to-run-flats/), published April 29, 2010, hereinafter Lemmex.
Regarding claim 33, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein 
the tire comprises, on its inner wall, a layer of self-sealant product.  
However Lemmex teaches:
A method wherein 
the tire comprises, on its inner wall, a layer of self-sealant product (see comment 1 for ContiSeal in conjunction with a TPMS system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao to add the additional features wherein the tire comprises, on its inner wall, a layer of self-sealant product, as taught by Lemmex. The motivation for doing so would be to identify leaks when the self-sealing doesn’t work, as recognized by Lemmex (see comment 1). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Nantz in view of Shao in further view of Official Notice.

Regarding claim 34, Nantz and Shao teach the method according to claim 18.
Yet Nantz and Shao do not explicitly further teach:
A method wherein 
the vehicle comprises an autonomous driving mode.
However Official Notice teaches:
A method wherein 
the vehicle comprises an autonomous driving mode (it’s Officially Noticed that vehicles had autonomous driving modes before 2017.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Nantz and Shao to add the additional features wherein the vehicle comprises an autonomous driving mode, as taught by Official Notice. The motivation for doing so would be to use a vehicle with autonomous mode, as recognized by Official Notice.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu (US2015/0061852 A1) teaches at least in Fig. 5 a tire pressure range as it relates to vehicle speed. 
Choi  (KR-20140032681-A) teaches in at least Fig. 2 a vehicle pressure as it relates to vehicle speed. Using Google Translate, the label above “kg/cm” of Fig. 2 is “tire pressure”. Therefore, kg/cm should read kg/cm2. This makes sense because 1.6 to 2.3 kg/cm2 equals 23 to 33 psi, which are reasonable tire pressures. 
Gerhard - US5134880 teaches in at least Fig. 3 adjusting a tire pressure for vehicle speed. 
Hardman et al. (US2002/0126005 A1) teaches at least cold fill inflation pressure as it relates to hot  inflation pressure. 
Boehme (US2012/0109449 A1) teaches at least cold fill inflation pressure as it relates to hot  inflation pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665